Citation Nr: 9903384	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for residuals of ankle 
sprains.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of 
sunburn with heat exhaustion.

5.  Entitlement to service connection for chronic bronchial 
disorder.

6.  Entitlement to an increased (compensable) rating for 
residuals of thoracic spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 through 
September 1991, and was a member of the Michigan National 
Guard from October 1991 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied service 
connection for bilateral knee disability, found the claims of 
entitlement to service connection for ankle sprains, 
hemorrhoids, sunburn with heat exhaustion, and chronic 
bronchial disorder to be not well-grounded, and denied a 
compensable evaluation for thoracic spine injury.

In the Notice of Disagreement, VA Form 21-4138, received in 
February 1997, the veteran raised the additional claim for 
"Persian Gulf Syndrome," claiming that his doctor at the VA 
Medical Center in Detroit felt that some of his symptoms were 
related to that syndrome.  In addition, at the hearing before 
a Hearing Officer at the RO in June 1997, the veteran 
testified that he suffered from fatigue.  The RO should 
address the raised issue of service connection for 
undiagnosed illnesses due to exposure in the Persian Gulf.  
Although some of the disabilities currently at issue on this 
appeal are also alleged to be Persian Gulf undiagnosed 
illness claims, they have 

been developed and are on appeal only with regard to direct 
service connection other than claimed as undiagnosed 
illnesses due to exposure in the Persian Gulf.  

It also appears that the veteran's representative has raised 
a claim for individual unemployability.  In a statement dated 
October 2, 1997, the representative noted that the veteran's 
conditions "affect his ability to be gainfully employed."  
Accordingly, as the RO has not considered this raised issue, 
it is referred for the appropriate action.

The claims for service connection for ankle sprains and a 
compensable rating for thoracic spine injury require further 
development.  Therefore, those issues are addressed in the 
REMAND section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that his 
disabilities were the result of a parachute accident which 
occurred while on active military duty.  In addition, it is 
contended that the veteran received treatment while on active 
duty for disorders involving both knees.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for bilateral knee disorder, hemorrhoids, sunburn 
with heat exhaustion, and a chronic bronchial disorder, are 
not well grounded.



FINDINGS OF FACT

1.  The evidence of record contains no competent medical 
evidence of a nexus between the veteran's knee injuries 
during service and any current knee disorder, diagnosed most 
recently as degenerative joint disease.

2.  The evidence of record does not demonstrate that the 
veteran complained of or was diagnosed with hemorrhoids 
during service and there is no evidence that he currently has 
hemorrhoids.

3.  The evidence does not demonstrate that the veteran had 
sunburn in service and there is no medical evidence of any 
current disability related to the episode of heat exhaustion 
during service in June 1987.

4.  The evidence does not demonstrate that the veteran 
currently has a chronic bronchial disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for sunburn with heat 
exhaustion is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a chronic bronchial 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed in this case is 
whether the veteran has submitted well-grounded claims for 
service connection for bilateral knee disorder, hemorrhoids, 
sunburn with heat exhaustion, and a chronic bronchial 
disorder.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, that is, one which is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than mere allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy, 1 Vet. 
App. at 81.  The Board finds, pursuant to the following 
reasons, that the veteran's claims for service connection for 
bilateral knee disorder, hemorrhoids, sunburn with heat 
exhaustion, and a chronic bronchial disorder are not well-
grounded claims.

In regard to the claim for bilateral knee disorder, the 
service medical records demonstrate that the veteran had knee 
complaints on several occasions.  In April 1987, he 
complained of left knee pain.  In July 1987, the veteran 
complained of right knee pain when the assessment was 
ligament strain.  In January 1989, the veteran complained of 
left knee pain when the assessment was rule out torn 
meniscus.  In February 1989, the veteran complained of left 
knee pain for three days following physical training.  The 
assessment was rule out contusion/muscle tear.  In March 
1989, the veteran complained of pain in his knee and the 
diagnosis was mild anterior cruciate ligament sprain.  While 
on active duty in the National Guard, the veteran was injured 
in a parachute jumping accident on November 6, 1992, injuring 
his back.  A report of hospitalization from November 6, 1992, 
to December 4, 1992, demonstrates that his knees were 
unremarkable.  


The evidence demonstrates that the veteran currently has a 
bilateral knee disability.  The VA examination report dated 
in March 1996 demonstrates that a radiological examination of 
the knees revealed narrowing of the medial joint space 
compartment, bilaterally.  The pertinent diagnosis was 
possible very early osteoarthritis of the knees.  In 
addition, a VA outpatient treatment record dated April 4, 
1996, demonstrates a diagnosis of degenerative joint disease 
of the knee.  At the hearing in June 1997, the veteran 
testified that the knee felt loose with side movement or 
lateral movement, and that the knee was weak.  He also stated 
that the knee buckled.

The medical evidence of record does not provide a nexus 
between the current bilateral knee disorder and the knee 
complaints the veteran had during service.  Significantly, 
there was no clinical demonstration of chronic knee 
disability during service as the sprain episodes appeared to 
have been isolated and to have resolved without residual 
disability.  Without evidence of such a nexus, the claim is 
not well grounded and must be denied.

The Board recognizes that the issue of service connection for 
bilateral knee disability is being disposed of in a manner 
that differs from that used by the RO, that is, whether the 
claim is well grounded rather than whether the veteran is 
entitled to prevail on the merits.  Therefore, the Board has 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board 
concludes that the veteran has not been prejudiced by its 
approach in this case.  In assuming that the claim of 
entitlement to service connection for bilateral knee disorder 
was well grounded, the RO effectively accorded the veteran 
greater consideration than that claim warranted under the 
circumstances.  See generally Edenfield v. Brown, 8 Vet. App. 
384 (1995).  Therefore, the veteran has not been prejudiced 
by the fact that the RO provided him with more extensive 
consideration of his claim than was warranted.


In regard to the claim for service connection for 
hemorrhoids, the service medical records are negative for any 
complaints of or diagnosis of hemorrhoids.  The VA outpatient 
treatment records available are also negative for treatment 
of hemorrhoids.  Moreover, the March 1996 VA examination 
report demonstrates that the veteran denied having 
hemorrhoids, and external rectal examination was negative.  
Furthermore, at the hearing in June 1997, the veteran 
testified that he had no trouble with hemorrhoids at that 
time.

The evidence of record demonstrates that the veteran did not 
have hemorrhoids during service and that he does not 
currently have a disability involving hemorrhoids.  Service 
connection may not be established in the absence of present 
disability.  Therefore, the issue is not well grounded and 
must be denied.

In regard to the claim for service connection for sunburn 
with heat exhaustion, the service medical records do not 
demonstrate that the veteran was treated for sunburn.  He was 
treated for heat exhaustion during service, as noted in a 
service medical record dated June 2, 1987.  However, the 
effects from the heat exhaustion apparently resolved and the 
service medical records for the remainder of his period of 
service are negative for any additional episodes of heat 
exhaustion.  At the hearing in June 1996, the veteran did not 
provide any testimony as to whether he experienced any 
residuals of the one episode of heat exhaustion in 1987.  
Moreover, the VA examination report dated in March 1996 
demonstrates that the veteran had "heat exhaustion 
historical, no current residual from this problem."

Although the service medical records demonstrate that the 
veteran suffered from one episode of heat exhaustion during 
service, there is no medical evidence of current residuals of 
that problem and he does not have a current disability 
related to the heat exhaustion during service.  Therefore, 
the claim is not well grounded and must be denied.

In regard to the issue of entitlement to service connection 
for a chronic bronchial disorder, the service medical records 
demonstrate that the veteran was diagnosed with an upper 
respiratory infection in February 1987.  However, there is no 
indication in the service medical records that the veteran 
had a chronic respiratory disorder.  The March 1996 
examination report demonstrates that no evidence of chronic 
bronchitis was found.  At the hearing in June 1997, the 
veteran testified that with regard to a bronchial disorder, 
whenever he would get a sinus infection, "it usually goes to 
my upper respiratory, and then I end up getting a sinus 
infection."

There is no medical evidence of record that the veteran 
currently has a chronic bronchial disorder which is related 
to any upper respiratory infection or any other pulmonary 
disorder incurred in service.  It appears that the upper 
respiratory infection which the veteran had during service 
resolved with no residual problems.  Therefore, the veteran's 
claim of entitlement to service connection for a chronic 
bronchial infection is not well grounded and must be denied.


ORDER

The appeal for service connection for bilateral knee disorder 
is denied.

The appeal for service connection for hemorrhoids is denied.

The appeal for service connection for sunburn with heat 
exhaustion is denied.

The appeal for service connection for a chronic bronchial 
disorder is denied.


REMAND

Additional development is necessary with regard to the issues 
of entitlement to service connection for ankle sprains and 
entitlement to a compensable rating for thoracic spine 
injury.  As explained below, an orthopedic examination of the 
ankles and the back is necessary.

The service medical records demonstrate treatment for and 
diagnoses of ankle sprains.  In April 1987, the veteran had a 
sprain of the left ankle.  In a record dated May 4, 1987, it 
was noted that the left ankle sprain had resolved.  
Apparently, the veteran sprained his left ankle again, as 
noted in a medical record dated May 21, 1987.  In March 1990, 
the veteran complained of pain and swelling in the right 
ankle.  A service medical record dated in April 1990 rendered 
a diagnosis of a pulled ligament at the tibiocalcaneal area 
of the right ankle.  The right ankle sprain was noted to have 
resolved on April 30, 1990.

The evidence demonstrates that the veteran injured his ankles 
while on active duty.  The question, however, is whether he 
has any current ankle disability which is related to the 
injuries during service.  The March 1996 VA examination 
report demonstrates that the veteran reported that he 
sprained his left ankle in a parachute jump, and was put on 
profile for two weeks, but that his left ankle caused him no 
difficulty at the present time.  However, he also reported 
that, at another time, he injured his right ankle, and 
continued to have some discomfort in the right ankle.  He 
reported that the ankle was stiff in the morning and that he 
could walk all day with only minor pain in the ankle on some 
occasions.  It is noted in the March 1996 VA examination 
report that physical examination of the ankles revealed a 
"normal" range of motion, bilaterally.  It was also noted 
that there was minor tenderness over the Achilles tendon on 
the right.  Examination of the ankles was otherwise 
unremarkable.  However, contrary to what the RO noted in the 
June 1996 rating decision, x-ray findings regarding the 
ankles are not reported on the March 1996 VA examination 
report.  The x-ray findings noted in the June 1996 rating 
decision concern the veteran's knees.  In regard to the 
veteran's ankles, the examiner provided a diagnosis of 
"[s]prain of ankles historical with minimal persistent 
discomfort."  This diagnosis indicates that the examiner 
found that the veteran had discomfort in his ankles at the 
time of the examination.  However, the diagnosis is unclear 
as to whether the persistent discomfort is a residual of the 
historical sprains.  Moreover, it is noted in a VA outpatient 
treatment record dated December 19, 1996, and mentioned by 
the veteran in his testimony, that he had a right ankle spur.  
Additional right ankle evaluation, including X-ray 
examination, would be useful in adjudicating the appeal.

The service medical records demonstrate that the veteran 
injured his back during a parachute jump in November 1992 
while on active duty with the National Guard.  He suffered a 
burst-type fracture at either T10 or T12, as demonstrated by 
various diagnoses in the service medical records, and 
complained of low back pain.  He underwent surgery with 
fusion at T9-L2, and the insertion of Harrington Rods, as 
well as a bone graft.  He was in a cast for three months and 
then in a brace for 6 months.  In December 1993, he underwent 
back surgery again to remove the Harrington Rods.

In order to evaluate the current residuals from the thoracic 
spine injury, a VA examination was completed in March 1996.  
However, the examination was inadequate and another 
examination is necessary.  The March 1996 examination report 
does not indicate that the examiner reviewed the veteran's 
claims file.  In addition, the examination was a general 
examination rather than an orthopedic examination.  Moreover, 
although the examiner noted the degrees of range of motion of 
the spine, presumably the lumbar spine, it was not noted if 
the veteran had any pain on movement and if pain limited his 
range of motion.  Additionally, the examiner did not note 
whether the veteran had muscle spasm, weakness, excess 
fatigability, or incoordination.  The examiner also did not 
discuss whether, as reported by the veteran, his back 
disability interfered with lying down, sitting, standing, 
weight-bearing, dressing and undressing himself, or any other 
daily activities.  The VA examination report also 
demonstrates that radiologic examination of the thoracic 
spine was normal and radiologic study of the lumbosacral 
spine revealed very minimal levoscoliosis, but was otherwise 
unremarkable.  However, the evidence clearly demonstrates 
that the veteran had fusion at approximately T9 to L2, and 
this should be demonstrated on x-ray.  Accordingly, the 
medical evidence appears to be inconsistent.  On remand, the 
RO should determine whether fusion of vertebrae results in 
"demonstrable deformity of vertebral body" pursuant to 
evaluation under 38 C.F.R. § 4.72, Diagnostic Code 5285 
(1998).

The RO appears to have denied an increased rating for the 
thoracic spine injury, at least in part, on the basis that 
the March 1996 VA examination report demonstrated that range 
of motion was normal.  However, a review of that examination 
report does not demonstrate normal range of motion.  On the 
contrary, it shows some limitation of motion as to flexion, 
extension and lateral flexion.  Accordingly, it appears that 
the RO may not have accurately evaluated the evidence of 
record.

In the statement from the veteran's representative, dated 
October 2, 1997, it is reported that the veteran continued to 
receive treatment at the VA Medical Center in Detroit, 
Michigan.  The evidence of record currently in the veteran's 
claims folder contains VA outpatient treatment records 
through September 4, 1997.  Therefore, on remand, the RO 
should attempt to obtain copies of any additional VA 
outpatient treatment records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of any additional health 
care providers who have treated him for 
his ankle disorders and his back 
disability.  The RO must take the 
appropriate steps to attempt to obtain 
copies of any additionally identified 
records.

2.  The RO should contact the VA Medical 
Center in Detroit and request copies of 
all treatment records dated since 
September 4, 1997.  Any additional 
records must be associated with the 
veteran's claims folder.

3.  Thereafter, the RO should make 
arrangements for the veteran to be 
scheduled for an orthopedic examination, 
by a VA or fee-basis physician, of his 
thoracic spine and bilateral ankle 
disorders.  The claims folder must be 
made available to the examiner to review 
prior to examining the veteran.  All 
appropriate tests and studies should be 
completed, to include x-rays of the 
thoracic and lumbar spine and both 
ankles.  The examiner should note all 
ranges of motion of the spine and the 
ankles in specific degrees of motion, 
and report whether the veteran has any 
pain on motion and whether such pain 
limits his range of motion.  The 
examiner should also comment as to 
whether the veteran's thoracic spine 
disability limits any of his daily 
activities, such as walking, climbing 
stairs, standing, weight-bearing, 
sitting, and lying down, and, if 
possible, the extent of such 
limitations.  The examiner should note 
if the veteran has any muscle spasms in 
his back.  After reviewing x-rays of the 
thoracic and lumbar spine, the examiner 
should note if there is any deformity of 
the vertebrae.  In regard to the ankles, 
x-rays should be taken, as well as any 
other appropriate testing, and it should 
be noted whether the veteran has a bone 
spur or any other ankle disorder.  It 
should be noted whether the veteran has 
pain in the ankles and if any ankle 
disorders limit the veteran's daily 
activities.  The examiner should provide 
an opinion as to whether any of the 
veteran's ankle disorders is related to 
the ankle injuries he sustained during 
service.

4.  After the above requested actions 
have been completed, to the extent 
possible, the RO should undertake any 
other indicated development and, if 
necessary, readjudicate the issues of 
entitlement to service connection for 
disabilities of the ankles and 
entitlement to a compensable rating for 
thoracic spine injury.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issues.  The purpose of this remand 
is to develop the evidence and ensure compliance with due 
process of law.  Although the veteran need take no further 
action until he is notified, if he has additional evidence 
which is pertinent to the issues on appeal, he should submit 
it to the RO as soon as possible to help expedite his appeal.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 13 -


